Citation Nr: 1036964	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-
connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran had active military service from March 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which recharacterized the Veteran's service-connected 
disability as type II diabetes mellitus, to include peripheral 
neuropathy of the upper extremities.  

In his August 2005 notice of disagreement (NOD), the Veteran 
maintained that the peripheral neuropathy in his upper 
extremities should be granted a separate compensable rating.  

In November 2008, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  In essence, the 
November 2008 Board remand instructed the agency of original 
jurisdiction (AOJ) to (1) provide the Veteran with an appropriate 
notification letter and request that he provide any relevant 
information pertaining to treatment he received for his diabetes 
mellitus and his upper extremity diabetic peripheral neuropathy 
after March 2005, including the names and addresses of all health 
care providers; (2) obtain the Veteran's outstanding treatment 
records from Dr. J.W., as well as all other identified health 
care providers; (3) secure the Veteran's VA treatment records 
dated after September 2005; and (4) schedule the Veteran for a VA 
examination to determine the current nature and severity of his 
service-connected type II diabetes mellitus and bilateral upper 
extremity diabetic peripheral neuropathy.  The AOJ was then 
instructed to readjudicate the claim.  

In December 2008, the VA Appeals Management Center (AMC) sent the 
Veteran a letter seeking additional information.  The letter also 
provided the Veteran with notice regarding the type of evidence 
needed to substantiate his assertions.  The AMC also secured the 
Veteran's VA treatment records from the Iowa City VA Medical 
Center dated from February 2005 to February 2010, as well as Dr. 
J.W.'s medical report, dated in March 2005.  A review of the 
claims folder reflects a VA examination was conducted in March 
2010 in connection to this claim.  

The Board finds that the RO completed the development requested 
in the November 2008 Board remand and complied with the remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The AMC subsequently readjudicated the Veteran's claim in the 
July 2009 and June 2010 rating decisions, as well as the June 
2010 Supplemental Statement of the case (SSOC).  In the June 2010 
rating decision, the RO granted separate compensable ratings for 
the Veteran's service-connected peripheral neuropathy of the 
right and left upper extremities, rating both as 10 percent 
disabling, effective March 2010.  However, the issue of 
entitlement to a disability rating in excess of 20 percent for 
service-connected type II diabetes mellitus remains and is 
currently before the Board on appeal.  

Unfortunately, as will be discussed further below, the Board 
finds that the Veteran's claim must be remanded again before a 
decision can be rendered as to the merits of this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the Veteran's claims file reflects he underwent a VA 
examination pertaining to this claim at the Iowa City VA Medical 
Center in July 2009.  In particular, the July 2009 rating 
decision issued by the RO references this VA examination, which 
the RO documented as having reviewed in connection with its 
adjudication of the Veteran's claim.  Although the Board 
acknowledges that the RO reviewed this examination report in 
connection with its July 2009 adjudication of the Veteran's 
claim, it does not appear that any such records have been 
associated with the claims file.  

The Board notes that VA is required by the Veterans Claims 
Assistance Act of 2000 (VCAA) to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his claim, 
to include relevant records from both Federal and private 
sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The Board further notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically in the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA 
medical records may have a bearing on the Veteran's claim, on 
remand the AOJ must attempt to obtain the above-identified July 
2009 VA examination report, and any other relevant records 
reviewed by the RO and discussed in the July 2009 rating decision 
pertinent to the Veteran's claim.  Any records obtained must be 
associated with the Veteran's claims file.  If any records sought 
are determined to be unavailable, the Veteran must be notified of 
that fact pursuant to 38 C.F.R. § 3.159(e) (2009).  

Also, the Board notes that a review of the record indicates that 
the Veteran designated the Veterans of Foreign Wars of the United 
States (VFW) as his representative in his February 2004 VA Form 
21-22, Appointment of Veterans Service Organization as Claimant's 
Representative.  There is no indication that the VFW has 
withdrawn as the Veteran's representative in accordance with 38 
C.F.R. § 20.608 (2009).  All documentation dated up until 
December 2008 recognizes and list VFW as the Veteran's 
representative.  However, the July 2009 and June 2010 rating 
decisions recognize the Disabled American Veterans (DAV) as the 
Veteran's representative, and a letter from the AMC, dated in 
February 2010, lists the DAV as the Veteran's representative.  
Nevertheless, the August 2010 Informal Hearing Presentation is 
issued by the Veterans of Foreign Wars of the United States.  
Based on the record, it is unclear which service organization is 
currently the Veteran's representative.  If VFW has withdrawn as 
the Veteran's representative, or the Veteran has revoked the 
VFW's appointment as his representative, then the claim must be 
remanded so the RO can provide the Veteran with the appropriate 
VA forms to execute a new power of attorney.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran to 
determine whether he has enlisted a new 
service organization as his representative.  
If so, the Veteran should be instructed on 
the measures he must take in order to revoke 
VFW as his power of attorney.  The AMC/RO 
must then provide the Veteran with the 
appropriate VA Forms in assigning the power 
of attorney to his new representative (i.e., 
VA Forms 21-22 and 22a).  

2. The AMC/RO must obtain from the Iowa City 
VA Medical Center, or any other VA treatment 
facility, all available medical records 
pertaining to the Veteran's July 2009 VA 
examination.  The RO must request that a 
negative response be returned if no such 
records are available.  The AMC/RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c)(2009) as regards requesting 
records from Federal facilities.  All records 
and/or responses received must be associated 
with the claims file.  

3. After completing the requested actions and 
any additional notification and/or 
development deemed warranted, the claim 
remaining on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


